Citation Nr: 0126323	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-13 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from January 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 

In October 2000, the Board remanded the issue of entitlement 
to service connection for a chest injury in order for the RO 
to issue a Statement of the Case.  A Statement of the Case 
was promulgated in March 2001.  The appellant did not perfect 
an appeal as to this issue, therefore it is not for appellate 
consideration.  Absent a substantive appeal, the Board does 
not have jurisdiction of the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), 
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998).  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability 
was denied in an October 2000 rating decision.  

2.  The evidence submitted in support of the petition to 
reopen the claim for service connection for bilateral hearing 
loss disability included evidence of current hearing loss 
disability for VA purposes.

3.  An organic disease of the nervous system was not 
demonstrated within one year after separation from service.

4.  Competent evidence attributing bilateral hearing loss 
disability to service has not been presented.


CONCLUSIONS OF LAW

1.  The October 2000 Board decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for bilateral hearing loss disability has been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1110 (2001).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated during the appellant's active service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for bilateral hearing loss disability was 
denied by the Board in October 2000.  This appeal stems from 
an August 2001 rating decision wherein the RO reopened the 
claim and denied service connection for hearing loss 
disability.

A decision of the Board is final.  38 U.S.C.A. § 7104 (b) 
(West 1991); 38 C.F.R. § 20.1100 (2001).  When a claimant 
requests that a claim be reopened after an appellate 
decision has been promulgated and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, as to 
whether it provides a basis for allowing the claim.  
38 C.F.R. § 20.1105 (2001).  The October 2000 Board decision 
is final.

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2001).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(VCAA).

The Veterans Claims Assistance Act specifically states that 
nothing in this section shall be construed to require the 
Board to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); to be codified at 38 U.S.C.A. § 5103A (f).  The Board 
has considered prior precedent that established that VA is 
obligated to advise a claimant of the kind of evidence needed 
to reopen a previously denied claim, see Graves v. Brown, 8 
Vet. App. 522 (1996), as well as the provisions of the VCAA.  
By virtue of a letter sent to the appellant in June 2001, the 
August 2001 rating decision and subsequent Statement of the 
Case, the RO fulfilled any obligation to advise the appellant 
of the evidence needed to reopen a previously denied claim as 
well as to establish service connection.  38 U.S.C.A. 
§§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  Mayo Clinic records were 
submitted.  The appellant has not referenced any unobtained 
evidence that might aid in substantiating the claim or that 
might be pertinent to the bases of the denial of the claim.  
The appellant was afforded a VA examination in July 2001.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 45632 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  Thus, no additional development action is 
warranted.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board notes that there have been changes to the 
regulations regarding of new and material evidence contained 
in 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.156(a)), but these are effective prospectively 
for claims filed on or after August 29, 2001, and are 
therefore not applicable in this case.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The evidence before the Board in October 2002 consisted of 
the following:

The appellant claimed hearing loss due to combat noise 
exposure in service.

Service medical records documented normal hearing at the time 
of the induction examination in January 1943 and at 
separation from service in October 1945.

Service records documented combat service.  38 U.S.C.A. 
§ 1154(b) (West 1991).

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  Service connection was 
denied by the Board in October 2000 because current 
disability and a nexus between current disability to service 
was not shown.  In other words, competent evidence of current 
hearing loss disability for VA purposes and a competent 
opinion linking that disability to service had not been 
presented.

The evidence submitted in support of the petition to reopen 
the claim for service connection for hearing loss disability 
consisted of the following:

The appellant submitted additional statements in support of 
his claim for service connection for bilateral hearing loss 
disability due to combat noise exposure.

A copy of a medical record of a referral for an ear, nose and 
throat evaluation at the Mayo Clinic in February 1949 
documented slight high tone hearing loss.

On the authorized VA audiological evaluation in July 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
80
100
LEFT
30
30
70
90
105

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 50 percent in the left ear.

The evidence submitted in support of the petition to reopen 
the claim for service connection for bilateral hearing loss 
disability cures an evidentiary defect that existed at the 
time of the October 2000 Board decision.  That is, competent 
evidence of hearing loss disability for VA purposes was 
presented.  Accordingly, the petition to reopen the claim for 
service connection for bilateral hearing loss disability is 
granted and the Board proceeds to a determination of the 
merits of the claim, having already determined that the duty 
to assist has been met.

Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Service connection may be established when other organic 
diseases of the nervous system are manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Additionally, entitlement to service connection for impaired 
hearing is subject to the requirements of 38 C.F.R. § 3.385 
(2001), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As previously noted in the Board's October 2000 decision, the 
appellant is a combat veteran and therefore the provisions of 
38 U.S.C.A. § 1154 (West 1991) apply.  By virtue of the 
application of these provisions, the appellant has presented 
competent evidence in the form of his statements of inservice 
combat noise exposure and acoustic injury.  The reduced 
evidentiary burden provided for combat veterans by this 
section, however, relates only to the question of service 
incurrence, "that is, what happened then-- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required."  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1966); Caluza, 
7 Vet. App. at 507.

Competent evidence of an organic disease of the nervous 
system was not shown within 1 year after separation from 
service, therefore the appellant is not entitled to a 
presumption of service connection.

Competent evidence of current hearing loss disability for VA 
purposes has been presented in the form of the results of the 
VA audiologic examination conducted in July 2001.

What remains absent, is competent evidence, in this case 
medical, that links inservice noise exposure during World War 
II to current hearing loss disability.  We note that no 
hearing loss was noted in service.  We have considered that 
approximately 4 years after service, there is private medical 
evidence of slight high tone hearing loss.  However, the 
examiner at that time did not attribute the hearing loss to 
inservice noise exposure and neither has any subsequent 
examiner.  We have considered the appellant's statements, 
however, as a lay person he lacks the medical expertise and 
training to provide competent evidence linking his current 
disability to service.  Layno v. Brown, 6 Vet. App. at 469. 

In the absence of competent evidence linking current hearing 
loss disability to service or inservice noise exposure, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss disability is granted.  Service 
connection for bilateral hearing loss disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

